Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Announces Successful Completion of Debt Amendment TSX: OPC CALGARY, Aug. 26 /CNW/ - OPTI Canada Inc. ("OPTI") announced today that it has received approval from its lenders to amend certain covenants in its $350 million revolving credit facility ("Revolving Credit Facility"). OPTI's Revolving Credit Facility contains provisions that limit the amount of debt that OPTI may incur. One of the key maintenance covenants is with respect to the ratio of debt outstanding under the Revolving Credit Facility to earnings before interest, taxes and depreciation ("EBITDA"). OPTI and its lenders have agreed to certain amendments, including an amendment to the Revolving Credit Facility debt to EBITDA maintenance covenant (the "Amendment"). The Revolving Credit Facility debt to EBITDA covenant, which was to commence at the end of the quarter ending September 30, 2009, has been deferred and will now commence at the end of the quarter ending March 31, The Revolving Credit Facility debt to EBITDA ratio, which was to be 2.5 to 1, has been temporarily increased to 3.5 to 1 and will be reduced to 3.0 to 1 effective at the end of the quarter ending December 31, 2010. The measurement of EBITDA for the ratio calculation has been amended to provide for the option to include EBITDA for the quarter ending December 31, 2009 in the annualization formula. Although OPTI continues to face risks related to commodity pricing, operating costs and capital expenditures, the Amendment provides OPTI with greater certainty of meeting this key maintenance covenant through the ramp up period. "The successful execution of the amendments to our revolving credit facility reflects the strong ongoing support of our lenders and is expected to provide financial flexibility as the Long Lake Project ramps up and the substantial value of OPTI's technology and assets is demonstrated," said Chris Slubicki, President and Chief Executive Officer of OPTI. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude(TM) process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD ("steam assisted gravity drainage") oil production integrated with an upgrading facility. The upgrader uses the OrCrude(TM) process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude ("PSC(TM)") with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC(TM) to sell at a price similar to West Texas Intermediate ("WTI") crude oil. The Long Lake Project is being operated in a joint venture with Nexen Inc. OPTI holds a 35 percent working interest in the joint venture.
